DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
	Seal Assemblies:
	Species A: Figures 3-9
	Species B: Figures 10-15
	The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. Species A recites a seal assembly including a centering mechanism; and Species B recites a seal assembly including a plurality of fins. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 8-11 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
	(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; 	(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; 	(c) the species or groupings of patentably indistinct species require a different field of search 
	(d) the prior art applicable to one species or groupings of patentably indistinct species would not likely be applicable to another species or groupings of patentably indistinct species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Dana Brussel on 03/14/2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claims 2, 11 and 13 are objected to because of the following informalities:  
In claim 2, the phrase “the second side disposed on the second side” should read “the second ring disposed on the second side” or similar language.
In claim 11, line 2, there appears to be any additional “to the” phrase.
In claim 13, the phrase “the second side disposed on the second side” should read “the second ring disposed on the second side” or similar language.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “centering mechanism” in at least claims 1, 12 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Main (US 2018/0021063 A1).
	Regarding claim 8, Main discloses (abstract; paras. [0057]-[0080]; figs. 1-15) a surgical access assembly comprising: 
	a housing (cannula body 3, para. [0057]; fig. 1); 
	a tubular member (elongated tube 2, fig. 1) extending from the housing (fig. 1); 
	a valve assembly (includes seal assembly 5, para. [0057]) disposed in the housing (fig. 1), the valve assembly including: 
		a guard assembly (armour layer 69, para. [0069]; fig. 4) having a central orifice (central opening defined by flaps 83 and 91, paras. [0073] and [0080]; fig. 11a-11b and 13), and 

	Regarding claim 9, Main discloses the device of claim 8. Main further discloses wherein the folded configuration of the instrument seal defines a diameter of the central hole (diameter of central hole as depicted in fig. 13), the diameter configured to seal against a surgical instrument (paras. [0073] and [0080]).
	Regarding claim 10, Main discloses the device of claim 8. Main further discloses wherein the petals are flexibly coupled to the frame with living hinges (para. [0068]).
	Regarding claim 11, Main discloses the device of claim 8. Main further discloses wherein the folded configuration of the instrument seal allows the petals to flex relative to the to the frame while the frame remains axially stationary relative to the housing (each petal includes living hinge relative to ring 53, which one of ordinary skill would’ve understood to flex relative to ring 53 when instrument is inserted within housing, paras. [0068] and [0073]; fig. 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 12-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Main in view of Okoniewski (US 2018/0085145 A1).
	Regarding claim 1, Main discloses (abstract; paras. [0057]-[0080]; figs. 1-15) a surgical access assembly comprising: 
	a housing (cannula body 3, para. [0057]; fig. 1); 
	a tubular member (elongated tube 2, fig. 1) extending from the housing (fig. 1); and 
	a valve assembly (includes seal assembly 5, para. [0057]) disposed in the housing (fig. 1), the valve assembly having: 

		a guard assembly (armour layer 69, para. [0069]; fig. 4) having a central orifice alignable with the central opening of the centering mechanism (instrument inserted into seal assembly, paras. [0076] and [0080]; figs. 4 and 11a-11b), and 
		an instrument seal (51, para. [0078]) having a central hole alignable with the central opening of the centering mechanism (fig. 13 depicts seal member 51 including central hole, which one of ordinary skill would’ve understood to align with other structures for introduction of instruments, paras. [0076] and [0080]), the instrument seal disposed on a second side of the centering mechanism opposite the first side of the centering mechanism and proximate the tubular member (fig. 4 depicts seal member 51 located on a second side of bellows 107 and proximate tube 2), the instrument seal including petals (para. [0078]; fig. 4) that are arranged such that a portion of one petal covers a portion of a first adjacent petal and is covered by a portion of a second adjacent petal (para. [0078]; figs. 10a-10e).
	However, Main fails to disclose the guard assembly disposed on a first side of the centering mechanism.
	Okoniewski teaches (paras. [0082]-[0098]; figs. 1-2), in the same field of endeavor, a surgical access device including a valve assembly (valve component 230A, fig. 2) including a centering mechanism (seal 2160 including bellow portion 2163 and inner bellow portion 2164, which corresponds to the structure disclosed for the centering mechanism interpreted under 112(f) and moves the aperture of seal 2160 back to the central longitudinal position, paras. [0084] and [0098]) and a guard assembly (at least guard member 2140, para. [0083]; fig. 2), the guard assembly disposed on a first side 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Main’s device to include the guard assembly disposed on a first side of the centering mechanism as claimed, as taught in Okoniewski, such that the centering mechanism is disposed between the seal assembly and the guard assembly, in order to protect the material of the bellows from tears during use and aid in prevention of leaking insufflation gas.
	Regarding claim 2, Main (as modified) teaches the device of claim 1. Main (as modified) further teaches further including a retainer having first (upper clamp 97, para. [0074]; fig. 4) and second rings (lower clamp 43, para. [0065]; fig. 4), the first ring disposed on the first side of the centering mechanism (combination of Main and Okoniewski further teaches upper clamp 97 disposed on first side of bellows 107, since bellows 107 is disposed between seal member 51 and armour layer 69, fig. 4) and the second side disposed on the second side of the centering mechanism (lower clamp 43 distal of seal member 51 and therefore on second side of bellows 107, fig. 4), the retainer sandwiching the centering mechanism between the guard assembly and the instrument seal (combination of Main and Okoniewski further teaches lower clamp 43 and upper clamp 97 sandwiching bellows 107 between seal member 51 and armour layer 69, since armour layer 69 is proximal of bellows 107, fig. 4 of Main and fig. 2 of Okoniewski).
	Regarding claim 6, Main (as modified) teaches the device of claim 1. Main further discloses wherein the instrument seal includes a frame (ring 53, para. [0066]) defining the central hole (fig. 4), the petals flexibly coupled to the frame (petals can be folded over for use such that they would be flexibly coupled, para. [0066]; figs. 10a-10e).
	Regarding claim 7, Main (as modified) teaches the device of claim 6. Main further discloses wherein the petals are coupled to the frame with living hinges (para. [0068]).
	Regarding claim 12, Main discloses the device of claim 8. Main further discloses further including a centering mechanism (bellows element 107, which corresponds to the structure disclosed for the centering mechanism interpreted under 112(f), para. [0076]; fig. 4) having a central opening (fig. 4), and the instrument seal is disposed on a second, opposite side of the centering mechanism (fig. 4 depicts seal member 51 located on a second side of bellows 107 and proximate tube 2).
	However, Main fails to disclose wherein the guard assembly is disposed on a first side of the centering mechanism.
	Okoniewski teaches (paras. [0082]-[0098]; figs. 1-2), in the same field of endeavor, a surgical access device including a valve assembly (valve component 230A, fig. 2) including a centering mechanism (seal 2160 including bellow portion 2163 and inner bellow portion 2164, which corresponds to the structure disclosed for the centering mechanism interpreted under 112(f) and moves the aperture of seal 2160 back to the central longitudinal position, paras. [0084] and [0098]) and a guard assembly (at least guard member 2140, para. [0083]; fig. 2), the guard assembly disposed on a first side of the centering mechanism (fig. 2), for the purpose of protecting the material of the seal from tears during use and aiding in prevention of leaking insufflation gas (paras. [0098] and [0119]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Main’s device to include the guard assembly disposed on a first side of the centering mechanism as claimed, as taught in Okoniewski, such that the centering mechanism is disposed between the seal assembly and the guard assembly, in order to protect the material of the bellows from tears during use and aid in prevention of leaking insufflation gas.
	Regarding claim 13, Main (as modified) teaches the device of claim 12. Main (as modified) further teaches further including a retainer with first (upper clamp 97, para. [0074]; fig. 4) and second rings (lower clamp 43, para. [0065]; fig. 4), the first ring disposed on the first side of the centering mechanism (combination of Main and Okoniewski further teaches upper clamp 97 disposed on first side 


	Regarding claim 15, Main discloses (abstract; paras. [0057]-[0080]; figs. 1-15) a surgical access assembly comprising: 
	a housing (cannula body 3, para. [0057]; fig. 1); 
	a tubular member (elongated tube 2, fig. 1) extending from the housing (fig. 1); and 
	a valve assembly (includes seal assembly 5, para. [0057]) disposed in the housing (fig. 1), the valve assembly having: 
		a centering mechanism (bellows element 107, which corresponds to the structure disclosed for the centering mechanism interpreted under 112(f), para. [0076]; fig. 4) with a central opening (fig. 4), and 
		an instrument seal (51, para. [0078]), the instrument seal including a frame (ring 53, para. [0066]) and petals (para. [0078]; fig. 4), a first end of each petal flexibly coupled to an outer surface of the frame (para. [0068]; figs. 10a-10e) and a second end of each petal repositionable between a first position where the second end is outside a perimeter of the frame and a second position where the second end is inside the perimeter of the frame (figs. 10a-10e, which depict the petals transitioning from a first position outside a perimeter of ring 53 to inside a perimeter of ring 53), each petal partially 
	However, Main fails to disclose the instrument seal in an abutting relationship with the centering mechanism.
	Okoniewski teaches (paras. [0082]-[0098]; figs. 1-2), in the same field of endeavor, a surgical access device including a valve assembly (valve component 230A, fig. 2) including a centering mechanism (seal 2160 including bellow portion 2163 and inner bellow portion 2164, which corresponds to the structure disclosed for the centering mechanism interpreted under 112(f) and moves the aperture of seal 2160 back to the central longitudinal position, paras. [0084] and [0098]) and a guard assembly (at least guard member 2140, para. [0083]; fig. 2), the guard assembly disposed on a first side of the centering mechanism (fig. 2), for the purpose of protecting the material of the seal from tears during use and aiding in prevention of leaking insufflation gas (paras. [0098] and [0119]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Main’s device to include the guard assembly disposed on a first side of the centering mechanism as claimed, as taught in Okoniewski, such that the centering mechanism is disposed between the seal assembly and the guard assembly and therefore in an abutting relationship with the seal assembly, in order to protect the material of the bellows from tears during use and aid in prevention of leaking insufflation gas.
	Regarding claim 16, Main (as modified) teaches the device of claim 15. Main further discloses further including a central hole defined by the second position of the petals (fig. 13), the central hole defining a diameter configured to seal against a surgical instrument (para. [0073]; fig. 13).
	Regarding claim 17, Main (as modified) teaches the device of claim 16. Main further discloses wherein the central hole of the instrument seal is alignable with the central opening of the centering 
	Regarding claim 18, Main (as modified) teaches the device of claim 15. Main further discloses further including first (upper clamp 97, para. [0074]; fig. 4) and second rings (lower clamp 43, para. [0065]; fig. 4), the first ring disposed adjacent the centering mechanism (combination of Main and Okoniewski further teaches upper clamp 97 disposed on first side of bellows 107 and adjacent bellows 107, since bellows 107 is disposed between seal member 51 and armour layer 69, fig. 4, which is consistent with applicant’s spec. describing adjacent structures including other structures interposed between them, para. [0017]; fig. 9 of published application) and the second ring disposed adjacent the instrument seal (lower clamp 43 distal of seal member 51 and therefore on second side and adjacent of bellows 107, fig. 4), the centering mechanism and the instrument seal sandwiched between the first and second rings (combination of Main and Okoniewski further teaches lower clamp 43 and upper clamp 97 sandwiching bellows 107 between seal member 51 and armour layer 69, since armour layer 69 is proximal of bellows 107).
	Regarding claim 20, Main (as modified) teaches the device of claim 18. Main further discloses furthering including a guard assembly (armour layer 69, para. [0069]; fig. 4) with a central orifice (figs. 11a-11b), the guard assembly disposed between the first ring and the centering mechanism (combination of Main and Okoniewski further teaches armour layer 69 disposed between upper clamp 97 and bellows 107, since bellows 107 is distal of armour layer 69, fig. 4).
Claims 3-5, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Main in view of Okoniewski as applied to claims 2, 13 and 18 above, and further in view of Franer (US 2007/0255218 A1).
	Regarding claim 3, Main (as modified) teaches the device of claim 2.  

	Franer teaches (para. [0015]), in the same field of endeavor, a trocar seal assembly including a first ring (retainer 100, fig. 2) including pins extending therefrom (fig. 2) and a second ring (anchor 60, para. [0015]; fig. 2) including openings for receiving the pins therein (para. [0015]).
	Therefore, Main (as modified) fails to teach the first ring including pins and the second ring including openings, but does teach the first ring including openings and the second ring including pins (paras. [0065] and [0074]; fig. 4 of Main), and Franer teaches an equivalent clamping mechanism where the first ring includes pins and the second ring includes openings and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device comprising the first ring including pins and the second ring including openings, instead of the first ring including openings and the second ring including pins as taught by Main (as modified), because Franer teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either clamping mechanism.
	Regarding claim 4, Main (as modified) teaches the device of claim 3. 
	Main (as modified) further teaches the guard assembly includes a ring with bores extending therethrough (armour layer 69 includes outer ring area 77 including holes 79, para. [0071] of Main), and the instrument seal includes holes extending therethrough (figs. 10a-10e of Main), wherein the pins of the first ring extend through the bores of the guard assembly and the holes of the instrument seal to maintain the guard assembly and the instrument seal in an aligned relationship (Main (as modified) further teaches pins of upper clamp 97 extending through holes 79 of armour layer 69 and holes of seal 
	However, Main (as modified) fails to teach wherein the central opening of the centering mechanism is circumscribed by a lip with pores extending therethrough, and wherein the pins of the first ring extend through the pores of the centering mechanism to maintain the guard assembly, the centering mechanism, and the instrument seal in an aligned relationship.
	Franer teaches (para. [0015]; fig. 2), in the same field of endeavor, a trocar seal assembly including a centering mechanism (bellows 70, which corresponds to the structure disclosed for the centering mechanism interpreted under 112(f), para. [0015]) including a central opening (fig. 2) circumscribed by a lip with pores extending therethrough (bellows include holes and lip as depicted in fig. 2), for the purpose of keeping the assembly in compression (para. [0015]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Main’s (as modified) centering mechanism to include pores as claimed, as taught by Franer, such that the pins of the first ring extend through the pores of the centering mechanism to maintain the guard assembly, the centering mechanism, and the instrument seal in an aligned relationship, in order to keep the assembly in compression.
	Regarding claim 5, Main (as modified) teaches the device of claim 4. Main (as modified) further teaches wherein the pins of the first ring are received in the openings of the second ring (Main (as modified) further teaches pins of upper clamp 97 received in openings of lower clamp 43, fig. 4).
	Regarding claim 14, Main (as modified) teaches the device of claim 13.
	Main further discloses bores of the guard assembly (armour layer 69 includes holes 79, para. [0071]) and holes of the instrument seal (figs. 10a-10e).
	However, Main (as modified) fails to teach wherein the first ring of the retainer includes pins and the second ring of the retainer includes openings for receiving the pins, the pins of the first ring 
	Franer teaches (para. [0015]), in the same field of endeavor, a trocar seal assembly including a first ring (retainer 100, fig. 2) including pins extending therefrom (fig. 2) and a second ring (anchor 60, para. [0015]; fig. 2) including openings for receiving the pins therein (para. [0015]).
	Therefore, Main (as modified) fails to teach the first ring including pins and the second ring including openings, but does teach the first ring including openings and the second ring including pins (paras. [0065] and [0074]; fig. 4 of Main), and Franer teaches an equivalent clamping mechanism where the first ring includes pins and the second ring includes openings and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device comprising the first ring including pins and the second ring including openings, instead of the first ring including openings and the second ring including pins as taught by Main (as modified), because Franer teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either clamping mechanism.
	Main (as modified) still fails to teach pores of the centering mechanism.
	Franer teaches (para. [0015]; fig. 2), in the same field of endeavor, a trocar seal assembly including a centering mechanism (bellows 70, which corresponds to the structure disclosed for the centering mechanism interpreted under 112(f), para. [0015]) including a central opening (fig. 2) circumscribed by a lip with pores extending therethrough (bellows include holes and lip as depicted in fig. 2), for the purpose of keeping the assembly in compression (para. [0015]).

	Regarding claim 19, Main (as modified) teaches the device of claim 18.
	However, Main (as modified) fails to teach wherein the first ring includes pins extending therefrom and the second ring includes openings for receiving the pins therein.
	Franer teaches (para. [0015]), in the same field of endeavor, a trocar seal assembly including a first ring (retainer 100, fig. 2) including pins extending therefrom (fig. 2) and a second ring (anchor 60, para. [0015]; fig. 2) including openings for receiving the pins therein (para. [0015]).
	Therefore, Main (as modified) fails to teach the first ring including pins and the second ring including openings, but does teach the first ring including openings and the second ring including pins (paras. [0065] and [0074]; fig. 4 of Main), and Franer teaches an equivalent clamping mechanism where the first ring includes pins and the second ring includes openings and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device comprising the first ring including pins and the second ring including openings, instead of the first ring including openings and the second ring including pins as taught by Main (as modified), because Franer teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either clamping mechanism.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0237901 A1 to Duke, disclosing a centering mechanism and a seal assembly including petals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE D YABUT/Primary Examiner, Art Unit 3771